EXHIBIT 10.19

JAZZ PHARMACEUTICALS PLC

2007 EMPLOYEE STOCK PURCHASE PLAN

OFFERING DOCUMENT

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the Jazz Pharmaceuticals plc 2007 Employee Stock
Purchase Plan.

 

1.

GRANT; OFFERING DATE.

(a)     The Board hereby authorizes a series of Offerings pursuant to the terms
of this Offering document.

(b)     The first Offering hereunder (the “Initial Offering”) began on the date
the common stock of Jazz Pharmaceuticals, Inc. was first offered to the public
under a registration statement declared effective under the Securities Act and
ended on May 31, 2009. The Initial Offering consisted of four (4) Purchase
Periods, with the first Purchase Period ending on November 30, 2007, the second
Purchase Period ending on May 31, 2008, the third Purchase Period ending on
November 30, 2008, and the fourth Purchase Period ending on May 31, 2009.

(c)     After the Initial Offering commences, a concurrent Offering shall begin
on December 1, 2007 and each June 1 and December 1 beginning in 2008 over the
term of the Plan and shall be approximately twenty-four (24) months in duration.
Offerings shall be concurrent, but an Eligible Employee may enroll in only one
Offering at a time. Each Offering shall consist of four (4) Purchase Periods,
each of which shall be approximately six (6) months in length ending on or about
May 31 and November 30 each year. Except as provided below, a Purchase Date is
the last day of a Purchase Period or of an Offering, as the case may be.

(d)     Notwithstanding the foregoing: (i) if any Offering Date falls on a day
that is not a Trading Day, then such Offering Date shall instead fall on the
next subsequent Trading Day, and (ii) if any Purchase Date falls on a day that
is not a Trading Day, then such Purchase Date shall instead fall on the
immediately preceding Trading Day.

(e)     Prior to the commencement of any Offering, the Board may change any or
all terms of such Offering and any subsequent Offerings. The granting of
Purchase Rights pursuant to each Offering hereunder shall occur on each
respective Offering Date unless prior to such date (i) the Board determines that
such Offering shall not occur, or (ii) no Ordinary Shares remain available for
issuance under the Plan in connection with the Offering.

(f)     Notwithstanding anything in this Section 1 to the contrary, if the Fair
Market Value of an Ordinary Share on any Purchase Date during an Offering is
less than or equal to the Fair Market Value of an Ordinary Share on the Offering
Date for that Offering, then that Offering shall terminate immediately following
the purchase of Ordinary Shares on such Purchase Date. Participants in the
terminated Offering automatically shall be enrolled in the Offering that
commences immediately after such Purchase Date.

 

2.

ELIGIBLE EMPLOYEES.

 



--------------------------------------------------------------------------------

(a)     Each Eligible Employee who has been an Employee for a continuous period
of at least ten (10) days ending on the Offering Date of an Offering hereunder
and is either (i) an employee of the Company; (ii) an employee of a Related
Corporation incorporated in the United States; or (iii) an employee of a Related
Corporation that is not incorporated in the United States, provided that the
Board or Committee has designated the employees of such Related Corporation as
eligible to participate in the Offering, shall be granted a Purchase Right on
the Offering Date of such Offering.

(b)     Each person who first becomes an Eligible Employee during an Offering
shall not be granted a Purchase Right under such Offering, but shall be eligible
to participate in subsequent Offerings.

(c)     Notwithstanding the foregoing, the following Employees shall not be
Eligible Employees or be granted Purchase Rights under an Offering:

 (i) Employees whose customary employment is less than twenty (20) hours per
week or less than five (5) months per calendar year;

 (ii) five percent (5%) shareholders (including ownership through unexercised
and/or unvested stock options) as described in Section 5(c) of the Plan; or

 (iii) Employees in jurisdictions outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights would not be in
compliance with the applicable laws of any jurisdiction in which the Employee
resides or is employed.

 

3.

PURCHASE RIGHTS.

(a)     Subject to the limitations herein and in the Plan, a Participant’s
Purchase Right shall permit the purchase of the number of Ordinary Shares
purchasable with up to fifteen percent (15%) of such Participant’s Earnings paid
during the period of such Offering beginning immediately after such Participant
first commences participation; provided, however, that no Participant may have
more than fifteen percent (15%) of such Participant’s Earnings applied to
purchase Ordinary Shares under all ongoing Offerings under the Plan and all
other plans of the Company and Related Corporations that are intended to qualify
as Employee Stock Purchase Plans.

(b)     For Offerings hereunder, “Earnings” means the base compensation paid to
a Participant, including all salary, wages (including amounts elected to be
deferred by such Participant, that would otherwise have been paid, under any
cash or deferred arrangement or other deferred compensation program established
by the Company or a Related Corporation), but excluding all of the following:
all overtime pay, commissions, bonuses, and other remuneration paid directly to
such Participant, profit sharing, the cost of employee benefits paid for by the
Company or a Related Corporation, education or tuition reimbursements, imputed
income arising under any Company or Related Corporation group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options and other equity awards,
contributions made by the Company or a Related Corporation under any employee
benefit plan, and other similar items of compensation.

(c)     Notwithstanding the foregoing, the maximum number of Ordinary Shares
that a

 



--------------------------------------------------------------------------------

Participant may purchase on any Purchase Date in an Offering shall be such
number of Ordinary Shares as has a Fair Market Value (determined as of the
Offering Date for such Offering) equal to (x) $25,000 multiplied by the number
of calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other Ordinary
Shares (determined as of the relevant Offering Date with respect to such
Ordinary Shares) that, for purposes of the limitation of Section 423(b)(8) of
the Code, are attributed to any of such calendar years in which the Purchase
Right is outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of Ordinary Shares previously purchased with
respect to such calendar years pursuant to such Offering or any other Offering
under the Plan, or pursuant to any other Company or Related Corporation plans
intended to qualify as Employee Stock Purchase Plans, and (ii) the number of
Ordinary Shares subject to other Purchase Rights outstanding on the Offering
Date for such Offering pursuant to the Plan or any other such Company or Related
Corporation Employee Stock Purchase Plan.

(d)     The maximum aggregate number of Ordinary Shares available to be
purchased by all Participants under an Offering shall be the number of Ordinary
Shares remaining available under the Plan on the Offering Date, rounded down to
the nearest whole Ordinary Share. If the aggregate purchase of Ordinary Shares
upon exercise of Purchase Rights granted under all concurrent Offerings would
exceed the maximum aggregate number of Ordinary Shares available, the Board
shall make a pro rata allocation of the Ordinary Shares available in an
equitable manner. Any Contributions not applied to the purchase of available
Ordinary Shares shall be refunded to the Participants without interest.

(e)     Notwithstanding the foregoing, the maximum number of Ordinary Shares
that may be purchased on any single Purchase Date by all Eligible Employees
under all ongoing Offerings shall not exceed 175,000 Ordinary Shares for all
Purchase Periods beginning on or after December 1, 2011. If the aggregate number
of Ordinary Shares to be purchased upon the exercise of all outstanding Purchase
Rights on a single Purchase Date would exceed the limit set forth above, the
Board shall make a uniform and equitable allocation of the Ordinary Shares
available. Any Contributions not applied to the purchase of available Ordinary
Shares shall be refunded to the Participants without interest.

(f)     In addition, for the Offering beginning on December 1, 2010 and all
subsequent Offerings, the maximum amount of Earnings that an Eligible Employee
may contribute during any Purchase Period shall not exceed $15,000.

 

4.

PURCHASE PRICE.

The purchase price of Ordinary Shares under an Offering shall be the lesser of:
(i) eighty-five percent (85%) of the Fair Market Value of such Ordinary Shares
on the Offering Date, or (ii) eighty-five percent (85%) of the Fair Market Value
of such Ordinary Shares on the applicable Purchase Date, in each case rounded up
to the nearest whole cent per Ordinary Share; provided, however, that in all
cases the purchase price is not less than the nominal value of an Ordinary Share
on the applicable Purchase Date.

 

5.

PARTICIPATION.

(a)     An Eligible Employee may elect to participate in an Offering with such
election



--------------------------------------------------------------------------------

to be effective on the Offering Date. An Eligible Employee may enroll in only
one Offering at a time. An Eligible Employee shall elect his or her payroll
deduction percentage on such enrollment form as the Company provides. The
completed enrollment form must be delivered to the Company at least ten
(10) days prior to the date participation is to be effective, unless a later
time for filing the enrollment form is set by the Company for all Eligible
Employees with respect to a given Offering. For clarification, except as
provided in Section 1(f), if an Eligible Employee fails to submit an enrollment
form prior to the start of an Offering in which such Eligible Employee is
eligible to participate, such Eligible Employee shall be deemed to have
withdrawn from such Offering. Payroll deduction percentages must be expressed in
whole percentages of Earnings, with a minimum percentage of one percent (1%) and
a maximum percentage of fifteen percent (15%). Except as provided in
Section 5(e), a Participant may participate only by way of payroll deductions.

(b)     A Participant may increase or decrease his or her participation level at
any time with such change to be effective commencing as of the next Offering in
which such Participant is eligible to participate. Any such increase or decrease
in participation level shall be made by delivering a notice to the Company or a
designated Related Corporation in such form as the Company provides prior to the
ten (10) day period (or such shorter period of time as determined by the Company
and communicated to Participants) immediately preceding the next Offering Date
for which it is to be effective and in which such Participant is eligible to
participate. A Participant may also increase or decrease his or her
participation level to be effective in a subsequent Purchase Period of an
ongoing Offering in accordance with procedures established by the Company.

(c)     A Participant may increase his or her participation level once during a
Purchase Period. In addition, a Participant may decrease (including a decrease
to zero percent (0%)) his or her participation level no more than twice during a
Purchase Period (and the second decrease in participation level must be to zero
percent (0%)). Notwithstanding the foregoing or any other provision of this
Offering Document or of the Plan to the contrary, the Company may determine in
its sole discretion at any time, including at any time following the
commencement of an Offering or Purchase Period, that it will no longer accept
Participant requests to increase participation levels during such Offering or
Purchase Period, as applicable. For example, any Participant who has not
increased his or her payroll deduction level from zero percent (0%) to at least
one percent (1%) by the enrollment form delivery deadline prescribed before the
start of a new Offering in which such Participant is eligible to participate,
excluding a new Offering commencing pursuant to Section 1(f), shall be deemed to
have withdrawn from the Plan effective as of the first day of that new Offering.
Any such change in participation level shall be made by delivering a notice to
the Company or a designated Related Corporation in such form as the Company
provides prior to the ten (10) day period (or such shorter period of time as
determined by the Company and communicated to Participants) immediately
preceding the payroll date for which it is to be effective and such change will
become effective as soon as administratively practicable following the Company’s
receipt of the notice.

(d)     A Participant may withdraw from an Offering and receive a refund of his
or her Contributions (reduced to the extent, if any, such Contributions have
been used to acquire Ordinary Shares for the Participant on any prior Purchase
Date) without interest, at any time prior to the end of the Offering, excluding
only each ten (10)-day period immediately preceding a Purchase Date (or such
shorter period of time determined by the Company and communicated to
Participants), by delivering a withdrawal notice to the Company or a designated
Related



--------------------------------------------------------------------------------

Corporation in such form as the Company provides. A Participant who has
withdrawn from an Offering shall not again participate in such Offering, but may
participate in subsequent Offerings under the Plan in accordance with the terms
of the Plan and the terms of such subsequent Offerings.

(e)     Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, neither the enrollment of any Eligible
Employee in the Plan nor any forms relating to participation in the Plan shall
be given effect until such time as a registration statement covering the
Ordinary Shares reserved under the Plan that are subject to the Offering has
been filed by the Company and has become effective. If the provisions of this
Section are applicable, the Company shall establish such procedures as will
enable the purposes of the Plan to be satisfied while complying with applicable
securities laws. Such procedures may include, for example, allowing Participants
to participate other than by means of payroll deduction and/or allowing
Participants to increase their level of participation during a Purchase Period.

(f)     Except as provided otherwise in Section 1(f), an Eligible Employee must
affirmatively enroll and authorize payroll deductions in each Offering in which
the Eligible Employee elects to participate.

 

6.

PURCHASES.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole Ordinary Shares, up to the maximum number of Ordinary
Shares permitted under the Plan and the Offering.

 

7.

NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company (including documents delivered in
electronic form, if authorized by the Committee), and unless specifically
provided for in the Plan or this Offering, shall be deemed effectively given
upon receipt or, in the case of notices and agreements delivered by the Company,
five (5) days after deposit in the United States mail, postage prepaid.

 

8.

EXERCISE CONTINGENT ON SHAREHOLDER APPROVAL.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the shareholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

 

9.

CAPITALIZATION ADJUSTMENTS.

The limitation set forth in Section 3(e) shall be adjusted, as appropriate, to
reflect Capitalization Adjustments.

 

10.

OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan

 



--------------------------------------------------------------------------------

are hereby made a part of the Offering. The Offering is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of an Offering and those of the Plan (including
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan), the provisions of the Plan
shall control.

Adopted by the Board of Directors of Jazz Pharmaceuticals, Inc. on May 1, 2007.

Amended on September 30, 2009.

Amended and restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on
September 29, 2010.

 